CAUSE NO. 76613-CR

THE STATE OF TEXAS                                    239th District Court
                                                                                 FILED IN
vs                                                    of                   1st COURT OF APPEALS
Joseph Lee Taylor                                     Brazoria County, Texas HOUSTON, TEXAS
                                                                          9/21/2015 11:24:36 AM
                                NOTICE OF ASSIGNMENT ON APPEAL            CHRISTOPHER A. PRINE
                                                                                   Clerk
         ON THE 17th day of September, 2015 , the defendant in the above styled and numbered
cause excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, First Judicial District.

Date of Judgment or Other Order Appealed From: 8/19/ 15

Date of Sentencing: 8/19/ 15

Name of Trial Court Judge:         Pat Sebesta

Name of Court Reporter:            Ida Salinas

Name and Address of Defense Attorney on Appeal:
                           Joseph Lee Taylor, #95109, ProSe
                           Brazoria County Jail
                           3602 Cr 45
                           Angelton, Texas 77515

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? 9/17/ 15

Appeal Bond: No               DateN/A

Offense and Punishment: DRIVING WHILE INTOXICATED 3RD OR MORE - HABITUAL;
TWENTY SIX (26) YEARS - TDCJ-ID

                                                 RHONDA BARCHAK, District Clerk

                                                 By /S/ Kathleen McDougald, Deputy


Appeal Notice of Assignment
                                                     12410




                                         CAUSE NO. 76613-CR

THE STATE OF TEXAS                                  *
v.                                                  *
JOSEPH LEE TAYLOR                                   *                    BRAZORIA COUNTY, TEXAS

                                 DEFENDANT'S WRITTEN NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW Joseph Lee Taylor, Defendant/Appellant in the above entitled numbered cause and
 respectfully files his Defendant's Written Notice of Appeal pursuant to Rule 25.2 Rules of Appellate
 Procedure in good faith. Defendant would show unto this Court as follows:

     Defendant was convicted by a jury on August 18, 2015, and the court-appointed attorney mislead his
 client in changing the election to have the jury assess punishment. Which the Defendant was
 sentenced by the Trial Judge on August 19, 2015, sentencing the defendant to 26 years in the Texas
 Department of Criminal Justice- Institutional Division.

     Defendant has the desire to appeal from the judgment or order appealable to the 1st or 14th Court of
 Appeals 301 Fannin St. Houston, Texas 77002, by signing the case to the court.

     Defendant is challenging the indictment on the elements to constitute the offense as charged
 regarding the Court of the Court and the instruction of the law that lessen the State's burden of proof,
 the sufficiency of the evidence and ineffective assistance of counsel on failing to file a motion to
 suppress evidence of the blood withdrawing at the Hospital without a warrant; during pretrial
 pleadings, motion to quash the indictment and the re-indictment of the day of trial; did not protect
 hyis clients' right to 10 day preparation and/or a waiver. Counsel rendered ineffective assistance of
 counsel during the election of punishment from the election of the jury to hearing evidence on the
 punishment to assess punishment to allow the trial court to assess punishment by allowing the
 enhancement paragraphs to be used in violation of the statute Texas Penal Code section 49.09{g) both
 chapter is not available per se.

     For the foregoing reasons, this Court should find that the Defendant is entitled to an appeal by
 Ordering the Court Reporter to prepare the notes, transcript into a statement of facts by filing it with
 the Court of Appeals and the Clerk to prepare the trial records for the Court of Appeal proceeding in
 indigent status on appeal.

     WHEREFORE, PREMESIS CONSIDERED, Defendant prays that this Court will grant the Defendant the
 right to appeal the conviction and sentence in all things requested.

                                                         Respectfully submitted,
                                                           h lee Taylor #95109

                                                    3602 CR Rd 45

                                                     Angleton, TX 77515

                                       CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the foregoing instrument Defendant's Written Notice
of Appeal has been served on the opposing parties through the Assistant District Attorney of Brazoria
County, Texas, 111 E. locust Angleton, TX 77515 on this    day of September, 2015 .
                                                                                 ...,..---


                                                                          ~l
                                      CAUSE NO. 76613-CR

THE STATE OF TEXAS                              *                    IN THE 239TH JUDICIAL

v.                                               *                   DISTRICT COURT OF

JOSEPH LEE TAYLOR                                *                   BRAZORIA COUNTY, TEXAS

                                             DECLARATION

   "1, Joseph lee Taylor #95109 from Brazoria County Jail 3602 Co. Rd. 45 Angleton, TX 77515, being
 presently incarcerated in Brazoria County Jail in Brazoria County, Texas, declare under penalty of
 perjury that the foregoing is true and correct."

 Executed on September 17, 2015
                                                   14184




                                        CAUSE NO. 76613-CR

THE STATE OF TEXAS                                 *
v.
JOSEPH LEE TAYLOR




TO THE HORONABLE JUDGE OF SAID COURT:

  COMES NOW Joseph Lee Taylor, Defendant in the above entitled numbered cause and respectfully
files his Defendant's Motion for New Trial pursuant to Rule 21.3 Rules of Appellate Procedure.
Defendant would show unto this Court as follows:




  Defendant alleges that he was convicted for the offense on or about 3rt1 day of April, 2014, did then
and there commit an offense hereafter styled the primary offense, in that said Defendant did operate a
motor vehicle in a public in Brazoria County, Texas, to wit: a public roadway, while intoxicated;

 And it is further presented to said court that prior to the commission of the primary offense by the
said Defendant, on or about the gth day of November, 1979, in the County Court at Law No.9 of Harris
County,Texas, Cause No. 05700076, the said Defendant was duly and legally convicted of an offense of
driving while intoxicated;

 And it is further presented to said court that prior to the commission of the primary offense by the
said Defendant, on or about the 10th day of October, 1979, in the County Court at Law No. 9 Harris
County, Texas, Cause No. 0557965, the said Defendant was duly and legally convicted of an offense of
driving while intoxicated;

 And it is further presented to said court that prior to the commission of the primary offense by the
said Defendant, on or about the 4th day of May, 1995, in the County Court of Austin County, Texas,
Cause No. 13014, the said Defendant was duly and legally convicted of an offense of driving while
intoxicated;

 And it is further presented to said court that prior to the commission of the primary offense by the
primary offense by the said Defendant, on or about the 20th day of April, 2005, in the County Court at
Law No. 3 of Brazoria County, Texas, Cause No. 137428B, the said Defendant was duly and legally
convicted of an offense of driving while intoxicated;

 And it is further presented to said court that prior to the commission of the primary offense by the
said Defendant, on or about the 4th day of November, 2009, in the 177th District Court of Harris County,
Texas, Cause No. 1239426, the said Defendant was duly and legally convicted of an offense of driving
while intoxicated;
                                       ENHANCEMENT PARAGRAPHS

  And the Grand Jurors Aforesaid do further present that before the commission of the primary offense,
on or about the 7th day of November, 1983, in Cause Number 0889774 in the 184th District Court of
Harris County, Texas, the defendant was convicted of the felony of Robbery;

  And the Grand Jurors Aforesaid do further present that before the commission of the primary offense,
and after the conviction in Paragraph One of the Enhancement allegation was final the defendant
committed the felony of Possession of a Controlled Substance and was convicted on or about the 22"d
day of July, 1993, in Cause No. 0669865, in the 182"d District Court of Harris County, Texas; against the
peace and dignity of the State.

                                                      II

 The Prosecutor moved to transfer documents of an additional indictment in Cause No. 73922 & 76613-
CR on August 17, 2015, which is are-indictment of the case in cause number 73922.

  Defendant's attorney Zachary S. Maloney filed Defendant's Election As To Punishment and, prior to
the commencement of voir dire, elects for the jury to assess punishment in the event of conviction on
August 17, 2015.

 After the Court hearing the evidence, the Jury rendered a guilty verdict from the Charge of the Court
instruction per se on August 18, 2015, and the Defendant's counsel mislead him into a change in
punishment for sentencing on August 19, 2015. The trial Court assessed punishment at 26 years
confinement in the Texas Department of Criminal justice -Institutional Division for the offense pursuant
to Texas Penal Code Section 49.09(b) supra.

                                                      Ill

 Defendant alleges that he is entitled to a setting, docketing and a hearing of his Motion for a New Trial
to hear evidence to determine the merits for relief on the following grounds:

 1) Denial of a fair trial pursuant to ineffective assistance of counsel in failing to protect the
     Defendant's rights to a effective assistance pursuant to the 4th, 5th, 6th, 7th, and 14th Amendments
     of the United States Constitution and cited authorities; a) counsel failed to file motion to suppress
     the blood withdrawal at the Hospital from an accident that occurred on the day in question, in
     drunk-driving investigations, the natural dissipation of alcohol in the bloodstream does not
     constitute an exigency in every case sufficient to justify conducting a blood test without a warrant.
     The Fourth Amendment provides in relevant part that "[t)he right of the people to be secure in
     their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not
     be violated, and no Warrants shall issue, but upon probable cause." Our cases have held that a
     warrantless search of the person is reasonable only if it falls within a recognized exception. See,
     e.g., United States v. Robinson, 414 U>S. 218, 224 (1973). That principle applies to the type of
     search at issue in this case, which involved a compelled physical intrusion beneath Taylor's skin
     and into his veins to obtain a sample of his blood for use as evidence in a criminal investigation.
Such an invasion of bodily integrity implicates an individual's "most personal and deep-rooted
expectations of privacy." Winston v. lee, 470 U.S. 753, 760 (1985); see also Skinner v. Railway
Labor Executives' Assn., 489 U.S. 602, 616 (1989).
We first considered the Fourth Amendment restrictions on such searches in Schmerber, where, as
in this case, a blood sample was drawn from a defendant suspected of driving while under the
influence of alcohol. 384 U.S., at 758. Noting that "[s]earch warrants are ordinarily required for
searches of dwellings," we reasoned that "absent an emergency, no less could be required where
intrusions into the human body are concerned," even when the search was conducted following a
lawful arrest. ld., at 770. We explained that the importance of requiring authorization by a
Ill   neutral and detached magistrate~~~ before allowing a law enforcement officer to "invade
another's body in search of evidence of guilt as indisputable and great." Ibid. (quoting Johnson v.
United States, 333 U.S. 10, 13-14 (1948)). Further, counsel did not preserve the Defendant's rights
in not objecting to the evidence being introduced into evidence by waiving the Defendant's right
to preserve the challenge to the evidence in error. Holmes v. State, 248 S.W.3d 194
(Tex.Crim.App.2008).
2) Counsel did not make the proper objections to the Jury Charge on the grounds that same fails to
allege an offense against this Defendant with that degree of certainty that will give Defendant
notice of the particular offense with which Defendant is charged in violation of Texas Code of
Criminal Procedure article 21.11, and fails to inform Defendant of the nature and cause of the
accusation against Defendant in violation of article I, section 10 of the Constitution of the State of
Texas, and the Sixth Amendment and Due Process Clause of the Fourteenth Amendment to the
United States in that said indictment fails to allege culpable mental state to determine the nature
of the offense [commit an offense hereafter styled the primary offense, in that said Defendant did
operate a motor vehicle in a public place in Brazoria County, Texas, to wit: a public roadway, while
intoxicated; and that the said Defendant has previously been convicted] is ground to quash the
indictment because the State did not prove the required elements as alleged in the Charge of the
Court [Our statute provides that any person who is intoxicated while driving or operating a motor
vehicle in a public place, and who has previously been convicted two or more times of the offense
of driving or operating a motor vehicle upon public road or in a public place while intoxicated,
commits the offense of Driving While Intoxicated- Felony] Counsel did not object to the Charge of
the Court that limits the State's burden of proof in misleading terms [All persons are presumed to
be innocent and no person may be be convicted unless each element of an offense is proved
beyond a reasonable doubt.] [The presumption of innocence alone is sufficient to acquit the
defendant, unless the jurors are satisfied beyond a reasonable doubt of the defendant's guilt after
careful and impartial consideration of all the evidence in the case.]
  The prosecution has the burden of proving the defendant guilty and it must do so by proving
each and every element of the offense charged beyond a reasonable doubt and if it fails to do so,
you must acquit the defendant.
  [It is not required that the prosecution proves guilt beyond all possible doubt; it is required that
the prosecution's proof excludes all"reasonable doubt" concerning the defendant's guilt.]
   Defendant alleges that the nature of the wording is a cause of the fact findings for the jury to
determine the meaning of the instruction that causes the minds to question the law that has been
interpreted to the jurors to understand in a specified way.

   (3) Issues on motion to quash are now: (1) whether notice was adequate to prepare defense; (2)
whether there was an actual impact on ability to prepare dense; (3) extent of impact. Adams v. State,
707 S.W.2d 900 (Tex.Crim.App.1986); Walters v. State, 704 S.W.2d 330 (Tex.Crim.App.1986). See also
Sanchez v. State, 120 S.W.3d 369 (Tex.Crim.App.2003).

 The trial court erred in that the evidence was insufficient to sustain the conviction for driving while
 intoxicated. Rouse v. State, 651 S.W.2d 736 (Tex.Crim.App.1983) A parking lot is not a public road for
 purposes of driving while intoxicated; nevertheless, the evidence may prove the existence of a road
 running through the parking lot.

  Counsel did not make any attempts to research the law in this area to properly investigate a possible
 defense. Nelson, 628 S.W.2d 451 (Tex.Crim.App.1982) The State showed that the defendant was
 intoxicated and drove into a ditch. The evidence was insufficient to show that she drove on a public
 road or highway to get into the ditch.

  In the instant case, the State did not introduce evidence sufficient to prove the required element, it
 was not shown that the defendant drove on a public highway. Shaw v. State, 622 S.W.2d 862
 (Tex.Crim.App.1981).

  The defendant must be granted a new trial, or a new trial on punishment, for any of the following
 reasons:

  (b) when the court has misdirected the jury about the law or has committed some other material
 error likely to injure the defendant's rights;

  (c) when the verdict has been decided by lot or in any manner other than a fair expression of the
jurors' opinion;

  (h) when the verdict is contrary to the law and the evidence.

   Counsel did not file a motion to quash the enhancement paragraphs on the grounds that it was over
10 years between the dates of the offense on or about the 8th day of November, 1979, in the County
Court at Law No. 9 of Harris County, Texas, Cause No. 0570076 and the offense on or about the 4th day
of May, 1995, in the County Court of Austin County, Texas, Cause No. 13014, the said Defendant was
duly and legally convicted of an offense of driving while intoxicated. Howard v. State, 137 S.W.3d 282
 (Tex.App.-Fort Worth 2004, pet. ref d) The evidence was insufficient to prove felony OWl because,
during the ten years after the defendant's first OWl conviction, he did not get another OWl conviction.
The earlier conviction was therefore not available for enhancement.

  In the instant case, counsel misled his client in the punishment proceedings in changing the election
 of punishment that caused harm to the outcome of the proceedings in error. Ex parte Walker, 794
S.W.2d 36 (Tex.Crim.App.1990) The defendant received ineffective assistance of counsel where in
attorney, after recommending jury sentencing and preparing an election for the jury to set
punishment, failed to file the election at the proper time. (His attempt at untimely filing was rejected
by the trial court.)

  Defendant alleges that he was denied the right to effective assistance of counsel. Defendant's
conviction was void because counsel did not render effective assistance. Ex parte Walker, 777 S. W .2d
427 (Tex.Crim.App.1989) The defendant's sentence was set aside because of ineffective assistance of
counsel on punishment.

 There has been a serious error committed by counsel's failure to preserve error in that the State re-
indicted the defendant before trial because of the indictment preparation concerning the
enhancement paragraphs per se and no ten day notice or waiver appears in the trial court's records
pursuant to Article 28.10(c) Code of Criminal Procedure. Defendant's conviction was void because the
court-appointed attorney was not allowed ten days to prepare for trial and there was no waiver of
right accorded defendant by statute. Ex parte Gudel, 368 S.W.2d 775 (Tex.Crim.App.1963) Denial of
the ten days allowed court appointed counsel to prepare for trial violated the statute and infringed the
rights of the accused to the assistance of counsel for his defense under the Sixth Amendment to the
Constitution of the United States. Under the record, the conviction cannot stand. See Exhibits attached
Zach Maloney filed on August 17, 2015, letter received additional discovery in Cause No. 73922

 Defendant argues that (1)defense Counsel's performance fell below an objective standard of
reasonableness and (2) there is a reasonable probability that, but for counsel's unprofessional error(s),
the result of the proceeding would have been different. Defendant argues that if, he knew the law in
this area he would not have allowed the attorney to misled him into changing the election to allow the
jury to sentence him and was not with the understanding of the law pursuant to enhancement
paragraph use. See Texas Penal Code section 49.09. Enhanced Offenses & Penalties

 (g) A conviction may be used for purposes of enhancement under this section or enhancement under
Subchapter D, Chapter 12, but not under both this section and Subchapter D.

 Defendant argues that the trial court committed error in assessing the sentence by using the
enhancements to enhance the misdemeanor OWl to a felony that the statute does not allow to use
both for punishment purposes under Chapter D Texas Penal Code section 12.42(0) See Ex parte Miller,
310 S.W.3d     (Tex.Crim.App.2011).

 Defendant moves to withdraw his plea of the change of punishment due to the on the grounds that
the attorney mislead him in the area of the statute supra. Defendant has reason to believe that there
was an issue that counsel failed to consider in his judgment in his representation of his client in error
and he would not have make this error if he knew the law.

 For the foregoing reasons, this Court should find that the Defendant is entitled to a new trial on guilt
and innocence and/or both on punishment. Or in the alternative find that the Defendant is entitled to
new trial pursuant to ineffective assistance of counsel.
  WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will grant a hearing to develop
the evidence to support his ineffective assistance of counsel claim against the court appointed counsel
by setting these matters before the 75th day period and after hearing the evidence grant new trial on
the merits. Or in the alternative, grant additional relief justly entitled.




                                                         3602 Co. Rd. 45

                                                         Angleton, TX 77515

                                          CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy ofthe foregoing instrument Defendant's Motion for New
Trial has been served on the opposing parties through Travis Townsend Assistant District Attorney 111
E. Locust Angleton, TX 77515, on this 17th day of September, 2015.
                                         CAUSE NO. 76613-CR

THE STATE OF TEXAS                                   *                   IN THE 239TH JUDICIAL

v.                                                   *                   DISTRICT COURT OF

JOSEPH LEE TAYLOR                                    *                   BRAZORIA COUNTY, TEXAS

                                                    AFFIDAVIT

     BEFORE ME, the undersigned authority, on this_ day of _ _ _ _ _~ personally appeared,
 who after being duly sworn and stated under oath:

     "I am Joseph Lee Taylor, Defendant/Applicant in the above- entitled numbered cause. I present that I
 received ineffective assistance of counsel through Zachary Maloney Attorney at Law that represented
 me during trial and punishment. Counsel did not object to the evidence being introduced prior to trial
 by filing a motion to suppress evidence and to preserve my rights during trial on the merits, for
 preserving the rights to an appeal that caused harm to the outcome of the trial, in not objecting to the
 evidence that was offered of the blood that was withdrawn at the Hospital without a warrant to
 protect me rights to search and seizure of evidence used against the defendant during trial in error.

     I have read the foregoing Motion for New Trial and swear that all of the allegations of fact contained
 therein are true and correct."




     SUBSCRIBED AND SWORN TO BEFORE ME, on this_ day of - - - - - - - - J 2015.

 My Commission Expires:

                                                         Notary Public




                                                DECLARATION

     "1, Joseph Lee Taylor #95109 from Brazoria County Jail 3602 Co. Rd. 45 Angleton, TX 77515, being
 presently incarcerated in Brazoria County Jail in Brazoria County, Texas, declare under penalty of
 perjury that the foregoing is true and correct."

 Executed on September 17, 2015
                                       CAUSE NO. 76613-CR

THE STATE OF TEXAS                                *                   IN THE 239TH JUDICIAL

v.                                                *                   DISTRICT COURT OF

JOSEPH LEE TAYLOR                                 *                   BRAZORIA COUNTY, TEXAS

                                     ORDER SETTING HEARING DATE

     it is ordered THAT THE HEARING ON THE Motion for New Trial is hereby set for             a.m, on
 the          day of                        2015, in the courtroom of the 239th District Court of
 Brazoria County, Texas, 111 E. Locust Angleton, TX 77515.

     SIGNED AND ENTERED on this_ day of _ _ _ _ _ _ _ ____, 2015.




                                                         Judge Presiding




                                                                                        RECElVED
                                                                                           SEP 17 20\5
                                                                                        Rhonda Barchak
                                                                                        Brazoria County
                                                                                          O\strict Clerk
                                          CAUSE NO. 76613-CR

THE STATE OF TEXAS                                   *                     IN THE 239TH JUDICIAL

v.                                                   *                     DISTRICT COURT OF

JOSEPH LEE TAYLOR                                    *                     BRAZORIA COUNTY, TEXAS

                                             ORDER OF THE COURT

     BE IT REMEMBERED that on this_ day of _ _ _ _ _ _ ___, 2015, it came to be heard
 Defendant's Motion for New Trial on the allegations of facts contained therein. After hearing the
 merits. It is this Court's Opinion that the Defendant is entitled to relief.

     It is Ordered, Adjudged and Decreed, that the Defendant's Motion for New Trial is hereby (Granted)

     It is Ordered, Adjudged and Decreed, that the Defendant is entitled to a New Trial on Punishment is
 hereby (Granted)

     It is Ordered, Adjudged and Decreed, that a new trial be conducted in the above-entitled and
 numbered cause.

     It is Ordered, Adjudged and Decreed, that the Defendant is entitled to withdraw his plea of true
 under misleading advice of representation is hereby (Granted)

     It is Ordered, Adjudged and Decreed, that the Defendant is entitled to additional relief just entitled is
 hereby (Granted)

     SIGNED AND ENTERED on this_ day of _ _ _ _ __~ 2015.




                                                                Judge Presiding




                                                                                           RECEIVED
                                                                                              SEP 17 20t5
                                                                                           Rhonda Barchak
                                                                                           arazor1a
                                                                                             --     County
                                                                                                   ....
                                                                                                      ... ~   -. ~
                                                             14184
                                                              13484
t_oP




             STATE OF TEXAS

             vs.

            JOSEPH LEE TAYLOR


                                   DEFENDANT'S ELECTION AS TO PUNISHMENT

             TO THE HONORABLE JUDGE OF SAID COURT:

                     Now comes Joseph Lee Taylor, the Defendant in the above styled and numbered cause,

            and, prior to the commencement of voir dire, elects for the jury to assess punishment in the event

            of conviction.

                                                            Respectfully submitted,
                                                            Maloney & Parks, L.L.P.
                   I? nlb [g IID                            2925 GulfFreeway S. Ste. B #295
                                                            League City, Texas 77573
       at,___ _ _o'clock             M.
                                                            Tel: (7l3) 228-2277
                   AUG 17 2015                              Fax: (866) 838-5656

       k~ftJ-~eua
       BY  'TI DEPUTY
                                                            By:     1 ..~
                                                                  Zachary S. Maloney
                                                                  State Bar No. 24030761
                      1\Jlt\~·-W--
                                           CERTIFICATE OF SERVICE

                    This is to certify that on June   Jf,   2015, a true and correct copy of the above and

            foregoing document was served on the District Attorney's Office, Brazoria County, Texas, by

            hand delivery.




                                                            ZacharyThaloney
                                           CAUSE NO. 76613-CR

THE STATE OF TEXAS                                    *                     IN THE DISTRICT COURT OF

v.                                                    *                    BRAZORIA COUNTY, TEXAS

JOSEPH LEE TAYLOR                                      *                   239th JUDICIAL DISTRICT

                                    AFFIDAVIT INABILITY TO PAY COST

TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW Joseph Lee Taylor, Petitioner in the above entitled numbered cause and respectfully
request permission in leave to proceed on his Affidavit for Inability to Pay Cost pursuant to Rule 20.1
Rules of Appellate Procedure.

     BEFORE ME, the undersigned authority personally appeared under oath:

     "I am Joseph Lee Taylor, Affiant in the above entitled numbered cause and state that I am without
sufficient funds to prepay the cost for the filing fees and prosecution of this Motion for New Trial and
the appeal by ordering the court reporter to prepare her notes in preparation of the statement of facts
and Clerk to prepare the record for the appellate record."

     (1) The nature and amount of the party's current employment income, government-entitlement
         income, and other income; $ 0 per month;
     (2) The income of the party's spouse and whether that income is available to the party; unknown;
     (3) Real and personal property the party owns: none;
     (4) Cash the party holds and amounts on deposit that the party may withdraw; none;
     (5) The party's other assets; none;
     (6) The number and relationship to the party of any dependents; none;
     (7) The nature and amount ofthe party's debts; none;
     (8) The nature and amount of the party's monthly expenses; $ 100.00;
     (9) The party's ability to obtain a loan for court costs; none no credit is available;
     (10) Whether an attorney is providing free legal services to the party without a contingent fee; not at
         this point and none is available; prose;
     (11) Whether an attorney has agreed to pay or advance court costs; no not at this time; and
     {12) If applicable, the party's lack of the skill and access to equipment necessary to prepare the
         appendix, as required by Rule 38.5(d); no funds are available to pay the cost and no access to a
         copier to make the necessary documents for an appeal if necessary.

     I have read the allegations of fact contained herein. I state there true and correct to the best of my
     knowledge.
   SUBSCRIBED AND SWORN to before me, on this_ day of September, 2015.

   My Commission Expires:

                                                          Notary Public

                                              DECLARATION

 "1, Joseph Lee Taylor #95109 from Brazoria County Ja il 3602 Co. Rd. 45 Angleton, TX 77515, being
presently incarcerated in Brazoria Jail in Brazoria County, Texas, declare under penalty of perjury that
the foregoing is true and correct."

Executed on September 17, 2015
                                                                      10320


                                                          Case No. 76613-CR
                                                     Incident No./TRN: 0120178648

The State of Texas                                                     §            In the 239th District Court
                                                                       §
v.                                                                     §            of
                                                                       §
Joseph Lee Taylor                                                      §            Brazoria County, Texas
                                                                       §
State ID No.: TX-01994592                                              §

           Judgment of Conviction by Court-Waiver of Jury Trial
Judge Presiding:        Hon. Patrick Sebesta                            Date Judgment             08/19/2015
                                                                        Entered:
                                                                        Attorney for
Attorney for State:     Travis Townsend                                 Defendant:                Zachary Maloney!? Q                 8s I§ @
Offense for which Defendant Convicted:
Driving While Intoxicated 3rd or More - Habitual
Charging Instrument;                                                  Statute for Offense:
Indictment                                                            49.09 (b)
Date of Offense:                                                                                                   Cle11c of Dis!rfcl Court Brnona Co., Texas
04/03/2014                                                                                                         BY               >..)Yh,         DEPUTY
Degree of Offense:                                                    Plea to Offense:                      Findings on Deadly Weapon:·--
Third Degree Felony                                                   Guilty                                N/A
Terms of Plea Bargain:
26 Years TDCJ-ID
Plea to 1•1 Enhancement                                          Plea to znd Enhancement/Habitual
Paragraph:                     True                              Paragraph:                                     True
Findings on 1•1                                                  Findings on znd
Enhancement Paragraph:         True                              Enhancement/Habitual Paragraph:                True
Date Sentence Imposed:        08/19/2015                         Date Sentence to Commence:          08/19/2015
Punishment and Place
of Confinement:
                              26 Years TDCJ-ID
                                            This Sentence Shall Run Concurrent
D Sentence of confinement suspended, Defendant placed on community supervision for N/A
Fine:        Attorney Fees:        Court Costs:             Restitution:       Restitution Payable to:
~            Waived                $384.00                  1Q:!!Q             0 VICTIM (see below)         0   AGENCY/AGENT (see below)
          Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. Tex. Code Crim. Proc. chapter 62
The age of the victim at the time ofthe offense was N/A.

Jail Time Credited: 401 Days                                             Cost Covered by Time Served: No
AU pertinent Information, names and assessments indicated above are incorporated into the language of the judgment below by reference.
         This cause was called for trial in Brazoria County, Texas. The State appeared by her District Attorney.
         Counsell Waiver of Counsel (select one)
[8l Defendant appeared in person with Counsel.
D Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
          Both parties announced ready for triaL Defendant waived the right of trial by jury and entered the plea indicated above.
The Court then admonished Defendant as required by law. It appeared to the Court that Defendant was mentally competent to
stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court received the plea and
entered it of record. Having heard the evidence submitted, the Court found Defendant guilty of the offense indicated above. In the
presence of Defendant, the Court pronounced sentence against Defendant.


,Judgment Conviction-No Jury       76613-CR
        The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of TEx. CODE CRlM. PROC. art. 42.12 § 9.
         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
          Punishment Options (select one)
~ Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the Brazoria County Collections Department. Once there, the Court ORDERS
Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court
above.
D County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody ofthe SheriffofBrazoria County, Texas on the date the sentence is to commence. Defendant shall be confined in the
Brazoria County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall
proceed immediately to the Brazoria County Collections Department. Once there, the Court ORDERS Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
0 Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to
proceed immediately to the Office of the Brazoria County Collections Department. Once there, the Court ORDERS Defendant to
pay or make arrangements to pay all fines and court costs as ordered by the Court in this cause.
         Execution I Suspension of Sentence (select one)
~ The Court ORDERS Defendant's sentence EXECUTED.
D   The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.
         The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                            Furthermore. the following special findings or orders apply:
N/A


Signed and entered this the           14   day of     S'q-t~.                            -z.c 15

                                                                Patrick Sebesta, Judge Presiding




                                                                                                  Right Thumbprint




Judgment Conviction-No Jury     76613-CR
                                                                          P L.I:!:A A (i.KJ!,J!.M l!.JV 1
 CAUSE NUMBER:        tl.ol.&> 13> -                             1"-~~     o'clock     _!-;       M.
 TDCJ-10:
 (NON-SHOCK)         ~lo Y~'f'S                                                                                                     AUG 1 9 2015
 STATE JAIL:                                                                                                                    ~J._ p._~
 (NON-SHOCK)                                                                                                              Cler11 of District Court 8ruorl.1 Cn Tn••
 COUNTY JAIL:                                                                                                             BY-----           co                DEPUTY
 FINE:                                                                           AFFIRMATIVE FINDINGS:

 JAIL TIME CREDIT:
                       4
                           O
                                        d_~S
                                                                                 Deadly Weapon: 0 YES          I   Family Violence: 0 YES   I   Age-Based Sex Offense:

 DRIVER'S LICENSE SUSPENSION TIME:'                                              OWl Ignition Motor Interlock: 0 YES
   DEFENDANT SHALL BE RESPONSIBLE FOR THE PAYMENT OF FINES, COURT.COSTS, AND ANY COURT APPOINTED
                                                                                                                                I Motor Fuel Theft:
                                                                                                                                                         0 YES
                                                                                                                                                      0 YES


   ATTORNEY FEES HEREIN; DEFENDANT HEREBY WAIVES APPEAL ON GUlL T/INNOCENCE AND PUNISHMENT
 SPECIAL TERMS OF PROB:                   o       hours Inmate Community Service o Domestic Violence Addendum
 o _ _/ 60 consecutive days county jail, day for day; or                  o $ _ _ _ Crime Stoppers Fee                          o Sex Offender Addendum
 o _ _ _/160 /120 hours community service( circle one)                    o Substance Abuse Caseload                            o Mental Health Addendum
        Minimum 120 hours
 OTHERCOMMENTS:'l'..e
                       u
                              f'_.,.....,.
                             -te .• ct~ iT
                                             l-""' .,...... ·1            ,
                                                                   WetqJ f:s .          rig h +· .:'!cu
                                                                                                  ..J.-      n
                                                                                                        .. ~ D-

     I UNDERSTAND THE TERMS OF THE PLEA AGREEMENT STATED ABOVE. I ACCEPT THE PLEA AGREEMENT AND REQUEST THE
     COURT TO ACCEPT IT. I UNDERSTAND THAT IF I AM RECEIVING PROBATION THAT THERE ARE NUMEROUS TERMS AND
     CONDITIONS OF PROBATION WHICH I ACCEPT. I UNDERSTAND THAT AS A TERM OF PROBATION I HAVE CHOSEN COMMUNITY
     SERVICE IN LIEU OF JAIL TIME. I AM REPRESENTING TO THE COURT THAT I AM PHYSICALLY CAPABLE OF PERFORMING
     COMMUNITY SERVICE AND I UNDERSTAND THAT IF I COME BACK AT A LATER DATE AND TELL THE COURT THAT I AM NOT
     CAPABLE OF PERFORMING COMMUNITY SERVICE THEN THE FULL AMOUNT OF JAIL TIME WILL BE ORDERED.

     DEFENDANT'S STREET ADDRESS:

     DEFENDANT'S l'vlAILING ADDRESS:



     I BELIEVE MY CLIENT,---=----....,....,.,=---------------'
     STATED ABOVE AND I JOIN IN HIS/HER REQUEST FOR THE COURT TO ACCEPT IT.




                                                           BARIDNO     Z..'1?)o J
                                                                                                A~0RN~FENDANT
                                                                                                           16.
     THE PLEA AGREEMENT STATED ABOVE ACCURATELY REFLECTS THE STATE'S OFFER~.~

                                                                                              ~_:___:_______
                                                                                               ASSIST ANT CRIMINAL DIS CT A TIORNEY
                                                                                                BRAZORIA COUNTY, TEXAS                                        [Rev 01 / 14]
          "l also waive the right to be accuseu by indictment where proceeding by informatior1 ,.; pursuant to Art. 1.141 C.C.P. I also give
up my right to confidentiality pursuant to Art. 42.12 (9) C.C.P. I stipulate that the information contained in affidavits, witness statements
and exhibits introduced herein are true and correct and if the witnesses were called to testify that they would testify substantially in
accordance with the information contained therein. I also waive and give up the 30 days provided in which to file a motion for new trial,
motion for arrest of judgment and notice of appeal and I waive my right to appeal. I understand that ifl am probation eligible, prior to the
imposition of sentence the Court shall direct a supervision officer to prepare a pre-sentence report unless I agree to waive that
requirement. After consultation with my attorney, I waive that requirement. I completely understand all of the written waivers,
stipulations and motions herein stated in connection with the plea, and each was done freely, voluntarily, and intelligently."
          The State and I mutually recommend to the Court the punishment in this case be assessed at: 26 (DsysA\'IaRtt:.s/Y ears)
(B~ria Cooney JailffDCJ-Institutional Division I St*-hii-Dn is ion), and a fine of$ 0.00, L_) Repayment of cost and
attorney fees or L_) Cost and attorney fees covered by jail time.

                          I agree and stipulate that my jail credit for time served is 401 days.

   ( ) Guilty Plea: Understanding and agreeing to all of the above, I freely and voluntarily plead guilty and confess my guilt to
       have committed each and every element of the offense(s) alleged in the indictment or information by which I have been
       charged in this case and I agree and stipulate that the facts contained in the indictment or information are true and
       correct and constitute the evidence in this case. Where the State is proceeding on a lesser included offense arising out of
       said indictment or information, I plead guilty and confess my guilt to having committed each and every element of the
     ~sser included offense only.
   ~l~ plead true to the enhancements pled in this case and not abandoned by the State.

   ~                                                            Dated this   _f1!'!~ay of      1/-                                                                                                          For District Clerk Use Only:
                                Defendant's Admonitions, Waivers, Judicial Confession::.,
                          Statements, Plea, Probation and Appeal-Felony Less Than Capital
                                                     (Incarceration)                                         at_ _ _ _ o'clock _ _ _ M.
                                             239th District Court, Brazoria County Texas
                                                                                                                      AUG 1 9 2015
No.: 76613-CR                                   DATE:   ---l.L,If,~b'---~9,'-+-,(_..!...1-L.S_ _                ~-~- 1:!-~
                                                                                                            Cler' of District Court Brazoria Co., Tcu.
                                                                                                            e~     CD                         DEPUTY
To: Joseph Lee Taylor, Defendant

PURSUANT TO ART. 26.13 C.C.P., YOU ARE HEREBY ADMONISHED BY THE COURT IN WRITING AS FOLLOWS:

1.    You are charged with the felony offenses(s): Driving While Intoxicated 3rd or More-Habitual

2.    If convicted, you face the following range of punishment:
     ( ) First Degree Felony: A term of life or any term of not more than 99 years or less than 5 years in the Institutional Division of the
           Texas Department of Criminal Justice; and, in addition, a possible fine not to exceed $10,000.00
     ( ) Second Degree Felony: A term of not more than 20 years or less than 2 years in the Institutional Division of the Texas
           Department of Criminal Justice; and, in addition, a possible fme not to exceed $10,000.00
 J€14'     Third Degree Felony: A term of not more than 10 years or less than 2 years in the Institutional Division of the Texas
           Department of Criminal Justice; and, in addition, a possible fme not to exceed $10,000.00
     ( ) State Jail Felony: A term of not more than 2 years or less than 180 days in a state jail; and, in addition, a possible fine not to
           exceed $10,000.00
     ( ) State Jail Felony punished under Section 12.44 (a) Penal Code: Up to I year in the county jail
     ()4. ~ {-~VIN\. Of-        V'O+     (~SS ~ 2.'5 ~et:l.VS                 OV     ~OV                                                            10320




                                          Cause No.: 76613-CR                                                [?0[1~[])
                                                                                                  at._ _ _ o'clock _ _ _ M.

      The State of Texas                                    §       In the 239th District Court          AUG 1 9 2015
                                                            §
      VS.                                                   §       Of                                 ~......,_ J:f-- .c..4
                                                                                                  Clet1l of District C(!QrazoriJ Co., Ttltll
                                                            §                                     BY                               DEPUTY
      Joseph Lee Taylor                                     §       Brazoria County, Texas

                           Trial Court's Certification of Defendant's Right of Appeal*

I, judge of the trial court, certify this criminal case:

___ is not a plea-bargain case, and the defendant has the right of appeal. [or]

___ is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
   withdrawn or waived, and the defendant has the right of appeal. [or]

___ is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
   appeal. [or]

_ _ is a plea-bargain case, and the defendant has NO right of appeal. [or]




                                                                 8119/2015
Trial Court Judge                                                Date signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal ofthis
criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeal's
judgment and opinion to my last known address and that I have only 30 days in which to file a prose petition for
discretionary review in the court of appeals. TEX.R.APP.P. 68.2. I acknowledge that, ifi wish to appeal this case
and if I am entitled to do so, it is my duty to inform my appellate attorney of any change in my address, I may lose
the opportunity to file a prose petition for discretionary review.



                                                           Defendant's Counsel       'Z..
                                                           State Bar of Texas ID No.: l.ftJ ) 0 7/1'
      one number:                                          Mailing address: 2.v1-> ~lr fit->f. J~IJII                ?Ar
Fax number (if any):                                       Telephone number:       ?/J. 't.'Z-1· )1, ?'?
                                                           Fax Number (if any);        ./
                                                                                     Yol- ~5(-(,}1·




                                                                                        Felony Plea Packet-Incarceration
                                                                 BOND$~~~                                   ::
TIIE STATE OF TEXAS V. JOSEPH LEE TAYLOR                                        '::>'                :P"    P'l
                                                                                .-lo (l              C:     0
                                                                                 ~u; '1              ~      -n
CHARGE:         DRIVING WHILE INTOXICATED 3RD OR MORE- ~~UAL
                                                       ~Qll                                                  g
                                                                                                             ...


WARRANT: F019405                                    (Control No.   2014-04540)~% ~% ~
                                                                                        ;1::X:                  7J
WITNESS:                  NONE                                                          :>'-           --       0
                                                                                        )..>     ~     CP


IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

      THE GRAND JURY, for the County of . Brazo~ia, State of Texas, duly selected,
empaneled, sworn, charged, and organized as such for the District Court of said County, upon
their oatbs present in and to said court that JOSEPH LEE TAYLOR, hereinafter styled
Defendant, on or about the 3rd day . of April, 2014, and before the presentment of this
indictment, in the County and State aforesaid, did then and there commit an offense hereafter
styled the primary offense, in that said Defendant did operate a motor vehicle in a public place
in Brazoria County, Texas, to wit: a public roadway, while intoxicated;

         And it is further presented to said court that prior to the commission of the primary
offense by the said Defendant, on or about the 8th. day of November, 1979, in the County Court
at Law No. 9 of Harris County, Texas, Cause No. 0570076, the said Defendant was duly and
legally convicted of an offense of driving while intoxiCated;

         And it is further presented to said court that prior to the commission of the primary
offense by the said Defendant, on or about the I Oth day of October, 1979, in the County Court at
Law No. 9 of Harris County, Texas, Cause No. 0557965, the said Defendant was duly and
legally convicted of an offense of driving while intoxicated;

        And it is further presented to said court that prior to the commission of the primary
offense by the said Defendant, on or about the 4th day of November, 2009, in the 177th District    · . · ..
Court of Harris County, Texas, Cause No. 1239426, the said Defendant was duly and le~J~ [b (g·@
convicted of an offense of driving while intoxicated;                             at            o'dock                            M.

                             ENHANCEMENT PARAGRAPHS                                                  AUG 1 7 2015
         AND THE GRAND JURORS AFORESAfD do further present that before th                                                14184
                                               14324



Cause No. 73922
The State of Texas v. Joseph Lee Taylor
Charge: Driving While Intoxicated 3rd or More- Habitual
                                                                             ~ 0l1. (g liD
                                                                          ,____
                                                                         at     'clock,____M.
                                                                                     O


                                                                              AUG 17 2015
                                      RECEIPT                            --~.....~~-
                                                                         ~                   DEPt1TY
                                      August 4, 2015                          "l u\J \~---ri
      On this date August 4, 2015 I received additional discovery on above listed cause.


                • Harris County Prior on Cause# 1239426
                • Harris County Prior on Cause #557965
                • Harris County Prior on Cause #570076
                • Brazoria County Prior on Cause #137428B
                • Face Sheet, Complaint and Information, Offense Report and PC on Resist
                   Arrest case from Brazoria County with April 18th Offense date




                                          )...........-
                                                          ~
                                                          Zach Maloney

                                                                                                     ..,
                                                                                                     r··-
                                                                                                     ···-rl
                                                                                                          ,
                                                                                                     . - ~J
                                                                                                     ..
                                                                                                          )
                                                                                 :   . ..                ....)
                                                                                                         .·J
                                                                                            (.,.)!
                                                                                                         '1
                                                                                                      .. J
                                                                                            0)       .::::>
                                                                                            0)       ::.:-:J
                                                                                                     0
                                            10320




                                        NO. 76613-CR



THE STATE OF TEXAS                             §          INTHE239TH

vs.                                            §          DISTRICT COURT OF

JOSEPH LEE TAYLOR                              §          BRAZORIA COUNTY, TEXAS



                                 CHARGEOFTHECOURT

MEMBERS OF THE JURY:

       The Defendant, JOSEPH LEE TAYLOR, stands charged by indictment with the

offense of Driving While Intoxicated 3rd or More, a1leged to have been committed on or

about the 3RD day of April, 2014, in Brazoria County, Texas. To this charge, the Defendant

has pleaded not guilty. You are instructed that the law applicable to this case is as follows:

       Our statute provides that any person who is intoxicated while driving or operating a

motor vehicle in a public place, and who has previously been convicted two or more times

of the oftense of driving or operating a motor vehicle upon a public road or in a public place

while intoxicated, commits the offense of Driving While Intoxicated- Felony.

       "Public place" means any place to which the public or a substantial group of the

public has access and includes, but is not limited to, streets and highways.

       "Motor vehicle" means a device in, on, or by which a person or property is or may be

transported or drawn on a highway.




                                               1
       The tenn "Intoxicated" means not having the nonnal use of mental or physical

faculties by reason of the introduction of alcohol into the body, or by having an alcohol

concentration of0.08 or more.

      Now bearing in mind the foregoing instructions, if you believe from the evidence

beyond a reasonable doubt. that the defendant, JOSEPH LEE TAYLOR, on or about the

3rd day of April, 2014, and before the presentment of this indictment, in the County and

State aforesaid, did then and there commit an offense hereafter styled the primary offense,

in that said Defendant did operate a motor vehicle in a public place in Brazoria County.

Texas, to wit: a public roadway, while        intoxicated~   and that the said Defendant has

previously been convicted of the following:

      on or about the 8th day of November, 1979, in the County Court at Law No. 9 of

Harris County, Texas, Cause No. 0570076, the said Defendant was duly and legally

convicted of an offense of driving while intoxicated;

      on or about the lOth day of October, 1979, in the County Court at Law No. 9 of

Harris County, Texas, Cause No. 0557965, the said Defendant was duly and legally

convicted of an offense of driving while intoxicated;

      on or about the 4th day of May, 1995, in the County Court of Austin County,

Texas, Cause No. 130l4, the said Defendant was duly and legally convicted of an offense

of driving while intoxicated;

       on or about the 20th day of April, 2005, in the County Court at Law No. 3 of

Brazoria County, Texas, Cause No. 1374288, the said Defendant was duly and legally

convicted of an offense of driving while intoxicated;

                                               2
       on or about the 4th day of November, 2009, in the I 77th District Court of Harris

County, Texas, Cause No. 1239426, the said Defendant was duly and legally convicted of

an offense of driving while intoxicated then you will find the defendant, JOSEPH LEE

TAYLOR, guilty of the offense of Driving While Intoxicated 3rct, or More, as set forth in

the indictment.

              Unless you find from the evidence beyond a reasonable doubt that the

Defendant is guilty, or if you have a reasonable doubt thereat: you will acquit the Defendant

of Driving While Intoxicated 3rd or More and say by your verdict not guilty.

       You arc further instructed that these five (5) prior convictions, if any, are to be

considered for jurisdictional purposes only, and cannot be considered by you as a

circumstance tending to prove that the Defendant was operating a motor vehicle in a public

place while intoxicated on or about April 3, 2014.

       All persons are presumed to be innocent and no person may be convicted unless each

clement of an offense is proved beyond a reasonable doubt. The fact that a defendant has

been arrested, confined, or indicted for, or otherwise charged with an offense gives rise to

no inference of guilt at his trial.    The law does not require a defendant to prove his

innocence or produce any evidence at all. The presumption of innocence alone is sufficient

to acquit the defendant, unless the jurors arc satisfied beyond a reasonable doubt of the

defendant's guilt after careful and impartial consideration of all the evidence in the case.

       The prosecution has the burden of proving the defendant guilty and it must do so by

proving each and every element of the offense charged beyond a reasonable doubt and if it

                                               3
fails to do so, you must acquit the defendant.

       It is not required that the prosecution proves guilt beyond all possible doubt; it is

required that the prosecution's proof excludes all "reasonable doubt" concerning the

defendant's guilt

       In the event you have a reasonable doubt as to the defendant's guilt after considering

all the evidence before you, and these instructions, you will acquit him and say by your

verdict "Not Guilty".

       You are limited m your deliberations upon a verdict to the consideration and

discussion of such facts and circumstances only as were admitted in evidence, or as are

reasonably deducible from the evidence, and no juror is permitted to communicate to any

other juror anything she or he may have heard regarding the case or any witness therein,

from any source other than the witness stand. In deliberating on the cause you are not to

refer to or discuss any matter or issue not in evidence before you; nor talk about this case to

anyone not of your jury.

       During your deliberations you are instructed that you should not consider the

remarks, rulings or actions of the judge presiding during this trial as any indication of the

Court's opinion as to the existence or nonexistence of any fact or as an indication of the

Court's opinion as to the guilt or innocence of the defendant.

       You are the exclusive judges of the facts proved, of the credibility of the witnesses,

and of the weight to be given to the testimony, but you are bound to receive the law from

the Court which is herein given you and be governed thereby.

       You have been pennitted to take notes during the testimony in this case. In the event

                                                 4
        any of you took notes, you may rely on your notes during your deliberations. However, you

        may not share your notes with the other jurors and you should not permit the other jurors to

        share their notes with you. You may not use your notes as authority to persuade your fellow

        jurors. In your deliberations, give no more and no less weight to the views of a fellow juror

        just because that juror did or did not take notes. Your notes are not official transcripts.

        They are personal memory aids, just like the notes of the judge and the notes of the lawyers.

        Notes are valuable as a stimulant to your memory. On the other hand, you might make an

        error in observing or you might make a mistake in recording what you have seen or heard.

               Your deliberations at this time are limited solely to the issue of the guilt or innocence

        of the defendant of the offense charged, and you are not authorized to discuss punishment,

        if any, to be imposed.

               After argument of counsel, you will retire and select one of your members as your

        presiding juror. It is her or his duty to preside at your deliberations and to vote with you in

        arriving at a verdict. Your verdict must be unanimous, and after you have arrived at your

        verdict, you may use the forms attached hereto by having your presiding juror sign her or

        his name. Your presiding juror will sign one form only.

               After you have retired to consider your verdict, no one has the authority to

        communicate with you except the officer, bailiff of the Court, who has you in charge. In the

        event you desire to communicate with the Court on any matter in connection with your

        deliberations, your presiding juror will notify the bailiff: who will inform the Court thereof:

        Any communication relative to the cause must be written, signed by the presiding juror and



                                                       5




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -- -------------
submitted to the Court through the bailiff of the Court.




                ff olb rn@
       at \ · q       o'clock    f      M.

               AUG 1 9 2015
          :a-........coo-zOI\I
       CIM af Diltdct
                       t:s- ..L..t..
                                  Co., lean        JUDGE PRESIDING
       RY __ - ·   . . . ..   ·· - . DFPUll




                                              6
                                                                                       l?O[b~[[i
                                                                              at    t :~~o'clock P             M.
                                             NO. 76613-CR                             .AUG\ g 2015
                                                                                   :a-..J,....   P-- ..J.-.i
                                                                              tlertl or Dlstrtc~ BruoriJ Co., ieu•
                                                                              BY            (..:&.        DEPUTY
       THE STATE OF TEXAS                           §          INTHE239TH

       VS.                                          §         DISTRICT COURT OF

       JOSEPH LEE TAYLOR                            §         BRAZORIA COUNTY, TEXAS



                                             VERDICT


             We, the jury, find the Defendant, JOSEPH LEE TAYLOR, guilty of the offense of

       Driving While Intoxicated 3rd or More, as charged in the indictment.




                                                          ,/ . L&; )
                                                               r


                                                        - ]/A.;{,~__,                      ~)(_.
                                                        PRESIDING JUROR




- - - - - - - - - - - - - - - - - - - - - - - - - --------- --
                                             NO. 76613-CR



       THE STATE OF TEXAS                           §          IN THE 239TH

       VS.                                          §          DISTRICT COURT OF

       JOSEPH LEE TAYLOR                            §          BRAZORIA COUNTY, TEXAS



                                             VERDICT


             We, the jwy, find the Defendant, JOSEPH LEE TAYLOR, not guilty of the offense

       of Driving While Intoxicated 3rd or More, as charged in the indictment.




                                                        PRESIDING JUROR




                                                    8




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -··----·-··
                                                        14184
                                                        13484
                                                                                                                   ....-
                                                                                                                        ::,     :.
                                                  NO. 73922
                                                                                           .;':·
                                                                                          ·- >·)·, ·;,
                                                                                                  ~ . CIJ~
                                                                                                                   -
                                                                                                                                ..,
                                                                                                                               '· .

    STATE OF TEXAS                                       §      IN THE DISTRICT COUR~i/:,                              ~N        ·:.::
                                                                                     _..,·;· .,...         ~
                                                         §                                     ;                                       CAUSE NO. 76613-CR

THE STATE OF TEXAS                                *                   IN THE 239TH JUDICIAL

v.                                                *                   DISTRICT COURT OF

JOSEPH LEE TAYLOR                                 *                   BRAZORIA COUNTY, TEXAS

                                     ORDER SETIING HEARING DATE

     it is ordered THAT THE HEARING ON THE Motion for New Trial is hereby set for             a.m, on
· the         day of                        2015, in the courtroom of the 239th District Court of
 Brazoria County, Texas, 111 E. Locust Angleton, TX 77515.

     SIGNED AND ENTERED on this_ day of _ _ _ _ _ _ _ _             __J   2015.




                                                          Judge Presiding




                                                                                    RECEIVED
                                                                                    SEP 17 2015
                                                                                  Rhonda Barchak
                                                                                  Brazoria County
                                                                                   Dfstrfct Clerk
                                          CAUSE NO. 76613-CR

THE STATE OF TEXAS                                   *                     IN THE 239TH JUDICIAL

v.                                                   *                     DISTRICT COURT OF

JOSEPH LEE TAYLOR                                    *                     BRAZORIA COUNTY, TEXAS

                                             ORDER OF THE COURT

     BE IT REMEMBERED that on this_ day of                                  2015, it came to be heard
 Defendant's Motion for New Trial on the allegations of facts contained therein. After hearing the
 merits. It is this Court's Opinion that the Defendant is entitled to relief.

     It is Ordered, Adjudged and Decreed, that the Defendant's Motion for New Trial is hereby (Granted)

     It is Ordered, Adjudged and Decreed, that the Defendant is entitled to a New Trial on Punishment is
 hereby (Granted)

     It is Ordered, Adjudged and Decreed, that a new trial be conducted in the above-entitled and
 numbered cause.

     It is Ordered, Adjudged and Decreed, that the Defendant is entitled to withdraw his plea of true
 under misleading advice of representation is hereby (Granted)

     It is Ordered, Adjudged and Decreed, that the Defendant is entitled to additional relief just entitled is
 hereby (Granted)

     SIGNED AND ENTERED on this_ day of _ _ _ _ _--' 2015.




                                                                Judge Presiding




                                                                                      RECEIVED
                                                                                        SEP 1 7 2015
                                                                                      Rhonda Barchak
                                                                                      Brazoria County
                                                                                       District Clerk
  WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will grant a hearing to develop
the evidence to support his ineffective assistance of counsel claim against the court appointed counsel
by setting these matters before the 75th day period and after hearing the evidence grant new trial on
the merits. Or in the alternative, grant additional relief justly entitled.

                                                         Respectfully submitted,




                                                         Joseph Lee Taylor#95109

                                                         3602 Co. Rd. 45

                                                         Angleton, TX 77515

                                          CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the foregoing instrument Defendant's Motion for New
Trial has been served on the opposing parties through Travis Townsend Assistant District Attorney 111
E. Locust Angleton, TX 77515, on this 17th day of ~tember,mlS.


                                                       !---'-=-------'---¥---.~'--·~_r-:---_,_,\~~Q/1--
                                                       J seph Lee Taylor
                                         CAUSE NO. 76613-CR

THE STATE OF TEXAS                                  *                    IN THE 239TH JUDICIAL

V.                                                  *                    DISTRICT COURT OF

JOSEPH LEE TAYLOR                                   *                    BRAZORIA COUNTY, TEXAS

                                                   AFFIDAVIT

     BEFORE ME, the undersigned authority, on this _day of _ _ _ _ _           __J   personally appeared,
 who after being duly sworn and stated under oath:

     "I am Joseph lee Taylor, Defendant/Applicant in the above- entitled numbered cause. I present that I
 received ineffective assistance of counsel through Zachary Maloney Attorney at law that represented
 me during trial and punishment. Counsel did not object to the evidence being introduced prior to trial
 by filing a motion to suppress evidence and to preserve my rights during trial on the merits, for
 preserving the rights to an appeal that caused harm to the outcome of the trial, in not objecting to the
 evidence that was offered of the blood that was withdrawn at the Hospital without a warrant to
 protect me rights to search and seizure of evidence used against the defendant during trial in error.

     I have read the foregoing Motion for New Trial and swear that all of the allegations of fact contained
 therein are true and correct."




                                                         Affiant

     SUBSCRIBED AND SWORN TO BEFORE ME, on this_ day of _ _ _ _ _ _ __, 2015 .

 My Commission Expires:

                                                         Notary Public




                                                DECLARATION

     "I, Joseph lee Taylor #95109 from Brazoria County Jail 3602 Co. Rd. 45 Angleton, TX 77515, being
presently incarcerated in Brazoria County Jail in Brazoria County, Texas, declare under penalty of
perjury that the foregoing is true and correct."

Executed on September 17, 2015
                                                          12410
                                                                                                         1?0[1[§@
                                                                                              at   '-1: '10    o'clock-+_f_ _M.

                                                                                                        SEP 17 2015
                                           CAUSE NO. 76613-CR                                      a,...._B--c-4
                                                                                              Clertt of District Court Brazoria Co Ti
                                                                                             B.'t...                              ., exas
THE STATE OF TEXAS                                   *                       IN THE DISTRICT COURT OF            ~ttl IV\        DEPUTY

v.                                                    *                      BRAZORIA COUNTY, TEXAS

JOSEPH LEE TAYLOR                                      *                    239th JUDICIAL DISTRICT

                                   AFFIDAVIT INABILITY TO PAY COST

TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW Joseph lee Taylor, Petitioner in the above entitled numbered cause and respectfully
request permission in leave to proceed on his Affidavit for Inability to Pay Cost pursuant to Rule 20.1
Rules of Appellate Procedure.

     BEFORE ME, the undersigned authority personally appeared under oath:

     "I am Joseph lee Taylor, Affiant in the above entitled numbered cause and state that I am without
sufficient funds to prepay the cost for the filing fees and prosecution of this Motion for New Trial and
the appeal by ordering the court reporter to prepare her notes in preparation of the statement of facts
and Clerk to prepare the record for the appellate record."

     (1) The nature and amount of the party's current employment income, government-entitlement
         income, and other income;    $ 0 per month;
     (2) The income of the party's spouse and whether that income is available to the party; unknown;
     (3) Real and personal property the party owns: none;
     (4) Cash the party holds and amounts on deposit that the party may withdraw; none;
     (5) The party's other assets; none;
     (6) The number and relationship to the party of any dependents; none;
     (7) The nature and amount of the party's debts; none;
     (8) The nature and amount ofthe party's monthly expenses;           $ 100.00;
     (9) The party's ability to obtain a loan for court costs; none no credit is available;
     (10) Whether an attorney is providing free legal services to the party without a contingent fee; not at
         this point and none is available; pro se;
     (11) Whether an attorney has agreed to pay or advance court costs; no not at this time; and
     (12) If applicable, the party's lack of the skill and access to equipment necessary to prepare the
         appendix, as required by Rule 38.5(d); no funds are available to pay the cost and no access to a
         copier to make the necessary documents for an appeal if necessary.

     I have read the allegations of fact contained herein. I state there true and correct to the best of my



                                                             ~~·~~
     knowledge.




                                                                  1ant